Case 1:18-cv-01954-MSK-KMT Document 32-1 Filed 07/17/19 USDC Colorado Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:18-cv-01954-MSK-KMT

   NICK MOLINA,

          Plaintiff,

          v.

   FORD MOTOR COMPANY,

          Defendant.


    {PROPOSED} ORDER GRANTING THE PARTIES’ JOINT STIPULATED MOTION
                        TO EXTEND DEADLINES


          The Court having reviewed the parties’ Joint Stipulated Motion to Extend Deadlines and
   being fully advised, this Court hereby GRANTS the Motion.

           IT IS THEREFORE ORDERED that Plaintiff’s deadline to respond to Defendant’s
   Motion for Partial Summary Judgment [Doc. 28] is extended up to and including August 8, 2019,
   and Defendant’s deadline to respond to Plaintiff’s Motion for Partial Summary Judgment [Doc.
   30] is extended up to and including August 12, 2019.


          DONE AND ORDERED this _____ day of ________, 2019


                                                             ______________________________
                                                             Honorable Marcia S. Krieger
                                                             United States District Court Judge
